MEMORANDUM**
P.F. Lazor, a California state prisoner, appeals pro se the district court’s denial of his motion for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990), and vacate and remand.
Although Lazor is a prisoner proceeding in forma pauperis on appeal, we decline to send the prison an authorization form because Lazor has declared that he has no prison trust account.
The district court denied Lazor’s in for-ma pauperis application for an inadequate showing of indigency and for failure to provide a certified copy of his trust fund statement. Lazor, however, submitted a declaration under the penalty of perjury stating that he was totally indigent, had no material assets, and had no prison trust account. 28 U.S.C. § 1915(b)(4) states that, “In no event shall a prisoner be prohibited from bringing a civil action ... for the reason that the prisoner has no assets and no means by which to pay the initial partial filing fee.” We conclude that Lazor’s in forma pauperis application and supporting declaration were sufficient to meet the indigency standard set forth in 28 U.S.C. § 1915(a). See United States v. McQuade, 647 F.2d 938, 940 (9th Cir.1981) (per curiam). The district court abused its discretion by denying Lazor’s in forma pauperis application for its stated reasons. Cf. Taylor v. Delatoore, 281 F.3d 844, at 848-49, 850-51 (9th Cir.2002). Accordingly, we vacate the district court’s order and remand to the district court for further proceedings.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.